972 F.2d 1340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.J.R. ROBERTS CORPORATION, on behalf of itself and all othersimilarly situated contractors, contractors,Plaintiff-Appellant,v.James CURRY;  Ronald Rinaldi, In Their Official Capacitiesas the Labor Commissioner of the State of California andDirector of Industrial Relations for the State ofCalifornia, Respectively, Defendants-Appellees.W.S.B. ELECTRIC INC., on behalf of itself and all otherssimilarly situated contractors, Plaintiff-Appellant,v.James CURRY;  Ronald Rinaldi, In Their Official Capacitiesas the Labor Commissioner of the State of California andDirector of Industrial Relations for the State ofCalifornia, Respectively, Defendants-Appellees.WSB ELECTRIC, INC., Plaintiff-Appellee,State Building and Construction Trades Council ofCalifornia, AFL-CIO;  Carpenters-ContractorsCooperation Committee, Inc.;Intervenors-Appellants,v.James CURRY;  Ronald Rinaldi, In Their Official Capacitiesas the Labor Commissioner of the State of California andDirector of Industrial Relations for the State ofCalifornia, Respectively, Defendants-Appellees.WSB ELECTRIC, INC., on behalf of itself and all othersimilarly situated contractors, Plaintiff-Appellee,v.James CURRY, Labor Commissioner of the State of California;Ronald Rinaldi, Director of Industrial Relationsfor the State of California,Defendants-Appellants.J.R. ROBERTS CORPORATION, Plaintiff-Appellee,State Building and Construction Trades Council ofCalifornia, AFL-CIO;  Carpenters ContractorsCooperation Committee, Inc.,Intervenors-Appellants,v.James CURRY, Labor Commissioner of the State of California;Ronald Rinaldi, Director of Industrial Relationsfor the State of California, Defendants.J.R. ROBERTS CORPORATION, on behalf of itself and all othersimilarly situated contractors, Plaintiff-Appellee,v.James CURRY;  Ronald Rinaldi;  In Their Official Capacitiesas the Labor Commissioner of the State of California andDirector of Industrial Relations for the State ofCalifornia, Respectively, Defendants-Appellants.WSB ELECTRIC, INC., Plaintiff-Appellant,v.Ronald RINALDI, Director of Industrial Relations for theState of California;  James Curry, LaborCommissioner of the State of California,Defendants-Appellees.J.R. ROBERTS CORPORATION, on behalf of itself and all othersimilarly situated contractors, Plaintiff-Appellant,v.James CURRY;  Ronald Rinaldi, In Their Official Capacitiesas the Labor Commissioner of the State of California andDirector of Industrial Relations for the State ofCalifornia, Respectively, Defendants-Appellees.
Nos. 90-16542, 90-16543, 90-16645, 90-16646, 90-16648,90-16676, 91-15475 and 91-15477.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 17, 1992.Decided July 23, 1992.

Before FLETCHER, POOLE and BRUNETTI, Circuit Judges.

ORDER

1
We dismiss this appeal as moot and vacate the judgment of the district court.   We remand to the district court for further consideration in light of the recently adopted amendments to the State of California's prevailing wage regulations, 8 Cal.Code Regs. § 16000 et seq..  This court expresses no opinion on the validity of the new regulation.   The district court in any subsequent ruling should determine explicitly whether California's prevailing wage scheme for public works contractors, which no longer incorporates a requirement that the contractors meet their fringe benefits obligations on a "line-by-line" basis, see 8 Cal.Code Regs. § 16200(a)(3)(I) as amended, is preempted by the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq..